Colwell, District Judge,
dissenting.
I respectfully dissent on the issue of contributory negligence.
David Wayne Brahatcek was a normal, healthy, responsible 14-year-old boy who had a part-time job with Samson Construction Co., Omaha, Nebraska. On the day of the fatal accident he attended the golf class instruction, which included the subject of safety. He followed instructions given concerning his waiting to take his turn and then advancing alone to the mat where he held the club and attempted to use it. He had the opportunity to examine the golf club and become aware of its size and weight. After fellow student Kreie briefly explained the fundamentals, Brahatcek retreated to the side and rear from *101Kreie about 10 feet, and Kreie informed him that he would take two practice swings with the club and then hit the ball. After two practice swings, Kreie advanced further away from Brahatcek towards the ball and hit it. Thereafter, in some unexplained circumstance, Brahatcek came into the area of the golf swing arc and he was struck, causing his tragic death.
Considering these facts and circumstances, Brahatcek had an opportunity for knowledge and appreciation of possible injury to him. However, he failed to exercise ordinary and reasonable care to avoid danger and injury to himself. Bear v. Auguy, 164 Neb. 756, 83 N. W. 2d 559. Brahatcek was negligent to a degree more than slight.
The golf class included group and personal instruction and student participation. This same circumstance occurs daily in all schools, whether it be sport programs or the curriculum related to science, home economics, shop, agriculture, mechanics, and other courses, many involving potential injury to students. The standard of care of the defendant and its teachers here does not require continuous and direct supervision and surveillance of each student. The test is what a person of ordinary prudence, charged with the same duties involved, would exercise under the same circumstances. Lueck v. City of Janesville, 57 Wis. 2d 254, 204 N. W. 2d 6; Woodsman v. Mt. Diablo Unified School Dist., 188 Cal. App. 2d 262, 10 Cal. Rptr. 447; Fagan v. Summers, 498 P. 2d 1227 (Wyo.); Berg v. Merricks, 20 Md. App. 666, 318 A. 2d 220.
Although the record could support a finding by the trial court that defendant was negligent, such negligence was less than gross.
The negligence of Brahatcek was more than slight and the negligence of the defendant was less than gross. Plaintiffs petition should be dismissed. Main v. Sorgenfrei, 174 Neb. 523, 118 N. W. 2d 648.
*102The judgment of the trial court was clearly wrong and it should be reversed.
McCown, J., joins in this dissent.